Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 4, 2019, February 4, 2021, October 4, 2021 and April 28, 2022 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 27, 32-34, 35, 36 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2016/0262077 A1).
Consider claims 26 and 35, Zhang et al. show and disclose a method {An apparatus comprising: at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer code are configured to, with the at least one processor, cause the apparatus to at least} comprising: determining, by a user equipment in a wireless network, a highest quality cell from a plurality of cells (UE obtains signal measurements for multiple cells consisting of multiple control beams; UE calculates the consolidation measurement for each cell based on the one or more signal measurement obtained associated with the corresponding cell; determining the best cell being the cell whose consolidation measurement has the largest maximum signal measurement of the set; selecting a serving cell [fig. 1, paragraphs 29, 33, 36, 37]); determining, by the user equipment, a subset of cells from the plurality of cells, wherein the quality of each cell of the subset are within a configured relative offset of the highest quality cell (UE determines a set of qualified control beams for consolidation measurement for the serving cell; UE calculates the consolidation measurement for the serving cell based on the control beam selection; UE determines a set of qualified control beams for consolidation measurement for the neighboring cells; UE calculates the consolidation measurement for the neighboring cells based on the set of qualified control beams; the UE determines the set of control beams to measure based on a comparison between the consolidation measurement result of the serving cell and a set of thresholds [paragraphs 40, 41]); determining, for each cell of the subset, a number of high quality beams based on a configured parameter; selecting, from the subset, a cell having a highest number of high quality beams (for cell reselection, UE calculates serving cell consolidation measurement results Rs and neighboring cell consolidation measurement results Rn are based on RES_S and RES_N; UE then ranks of the serving cell and neighboring cells are determined based on Rs and Rn values; determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set; UE performs cell reselection to the new cell [paragraphs 5, 36, 45, 48]).
Consider claims 27 and 36, Zhang et al show and disclose the claimed invention as applied to claims 26 and 35 above, respectively, and in addition, further disclose wherein the plurality of cells comprises a serving cell and one or more neighboring cells (during cell reselection, the serving cell and neighboring cells are ranked based on the consolidation measurement result [paragraph 7]).
Consider claims 32 and 41, Zhang et al show and disclose the claimed invention as applied to claims 26 and 35 above, respectively, and in addition, further disclose ranking the subset of cells based on the determined number of high quality beams (the UE calculates serving cell consolidation measurement results Rs and neighboring cell consolidation measurement results Rn are based on RES_S and RES_N; the UE ranks of the serving cell and neighboring cells are determined based on Rs and Rn values; determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set [paragraphs 35, 36, 48]).
Consider claims 33 and 42, Zhang et al show and disclose the claimed invention as applied to claims 26 and 35 above, respectively, and in addition, further disclose where the selecting is for a conditional handover (In connected mode, consolidation measurements could be used for handover [paragraphs 29, 39]).
Consider claims 34 and 43, Zhang et al show and disclose the claimed invention as applied to claims 26 and 35 above, respectively, and in addition, further disclose wherein the selecting a cell comprises reselecting a cell for camping (upon completion of cell selection 210, the UE moves step 220 to camp on the selected cell, which is also called as serving cell [paragraph 28]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 30, 31, 37, 39, 40, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0262077 A1) in view of Kwon et al. (US 2017/0215117 A1).
Consider claims 28 and 37, and as applied to claims 26 and 35 above, respectively, Zhang et al. show and disclose the claimed invention except wherein the relative offset and the parameter are configured by a network node in the wireless network.
In the same field of endeavor, Kwon et al. show and disclose wherein the relative offset and the parameter are configured by a network node in the wireless network (the serving base station notifies the terminal whether the offset and the tolerance value contains a beamforming value upon transmission of a parameter for handover condition [paragraph 60]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to have the base station transmit parameters including an offset for handover conditions as taught by Kwon et al. in the system of Zhang et al., in order to provide handovers and cell reselection using beamforming.
Consider claims 30 and 39, and as applied to claims 26 and 35 above, respectively, Zhang et al. show and disclose the claimed invention except wherein the determining the number of high quality beams utilizes a first time period to determine whether a beam is a high quality beam, and wherein the first time period is defined as the minimum time duration that a beam reception level is above a threshold.
In the same field of endeavor, Kwon et al. show and disclose wherein the determining the number of high quality beams utilizes a first time period to determine whether a beam is a high quality beam, and wherein the first time period is defined as the minimum time duration that a beam reception level is above a threshold (if the condition where the signal strength Mn of the neighbor cell is larger than the sum of the signal strength Ms of RS1, the offset (off, 1004), and the tolerance value (Hys, 1006) is maintained during the TTT, the terminal determines to perform a handover [paragraphs 127, 130]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine if handover conditions are met for a period of time as taught by Kwon et al. in the system of Zhang et al., in order to provide handovers and cell reselection using beamforming.
Consider claims 31 and 40, Zhang et al., as modified by Kwon et al., show and disclose the claimed invention as applied to claims 30 and 39 above, respectively, and in addition, Zhang et al. further disclose wherein determining the number of high quality beams further utilizes a second time period, wherein the second time period is defined as the minimum time duration that a beam reception level is above a threshold so that it contributes different value to the cell rank than per the first time period (UE checks if the new control beams have been better ranked for a Tb1 period. If step 1011 finds yes, the UE moves to step 1012 and checks if the current control beams had been used for Tb2 period. If step 1012 finds yes, the UE moves to step 1013 and determines the number N of better-ranked non-serving control beams. At step 1014, the UE replaces the worst N serving control beams with the N better-ranked control beams as the new serving control beams [paragraph 49]).
Consider claim 44, Zhang et al. show and disclose An apparatus comprising: at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer code are configured to, with the at least one processor, cause the apparatus to at least: wherein the configured relative offset causing the user equipment to determine a subset of cells from a plurality of cells, wherein the quality of each cell of the subset are within the configured relative offset of a highest quality cell (UE obtains signal measurements for multiple cells consisting of multiple control beams; UE calculates the consolidation measurement for each cell based on the one or more signal measurement obtained associated with the corresponding cell; determining the best cell being the cell whose consolidation measurement has the largest maximum signal measurement of the set; selecting a serving cell; UE determines a set of qualified control beams for consolidation measurement for the serving cell; UE calculates the consolidation measurement for the serving cell based on the control beam selection; UE determines a set of qualified control beams for consolidation measurement for the neighboring cells; UE calculates the consolidation measurement for the neighboring cells based on the set of qualified control beams; the UE determines the set of control beams to measure based on a comparison between the consolidation measurement result of the serving cell and a set of thresholds [fig. 1, paragraphs 29, 33, 36, 37, 40, 41]); and wherein the configured parameter causes the user equipment to select a cell from the subset having a highest number of high quality beams, and wherein a number of high quality beams is determined based on the configured parameter (for cell reselection, UE calculates serving cell consolidation measurement results Rs and neighboring cell consolidation measurement results Rn are based on RES_S and RES_N; UE then ranks of the serving cell and neighboring cells are determined based on Rs and Rn values; determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set; UE performs cell reselection to the new cell [paragraphs 5, 36, 45, 48]).
However, Zhang et al. fail to specifically disclose send a configured relative offset to a user equipment; and send a configured parameter to the user equipment.
In the same field of endeavor, Kwon et al. show and disclose wherein the relative offset and the parameter are configured by a network node in the wireless network (the serving base station notifies the terminal whether the offset and the tolerance value contains a beamforming value upon transmission of a parameter for handover condition [paragraph 60]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to have the base station transmit parameters including an offset for handover conditions as taught by Kwon et al. in the system of Zhang et al., in order to provide handovers and cell reselection using beamforming.
Consider claim 45, Zhang et al., as modified by Kwon et al., show and disclose the claimed invention as applied to claim 44 above, and in addition, Zhang et al. further disclose wherein the selecting a cell comprises reselecting a cell for camping (upon completion of cell selection 210, the UE moves step 220 to camp on the selected cell, which is also called as serving cell [paragraph 28]).

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0262077 A1) in view of Baek et al. (US 2016/0150435 A1).
Consider claims 29 and 38, and as applied to claims 26 and 35 above, respectively, Zhang et al. show and disclose the claimed invention except wherein the determining the number of high quality beams comprising measuring each beam with filtered beam measurements.
In the same field of endeavor, Baek et al. show and disclose wherein the determining the number of high quality beams comprising measuring each beam with filtered beam measurements (the MS itself may acquire at least one of the TTT, offset value, hysteresis value, and elevation angle/azimuth corresponding to the transmission beam from the received message, and control a filtering condition and/or filtering period of signal strength measurement value according to the elevation angle/azimuth [paragraphs 127-133]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to apply filters for beam /cell selection as taught by Baek et al. in the system of Zhang et al., in order to measure beams for handovers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2019/0173533 A1) show and disclose UE 3e-01 identifies whether a neighboring beam group that the highest-ranking beam belongs to; the first condition is satisfied when a corresponding beam is ranked higher than the serving beam during a period 1-1 and a period 1-2 elapses after a serving beam is reselected; the second condition is satisfied when a corresponding beam is ranked higher than the serving beam during a period 2-1 and a period 2-2 elapses after a serving beam is reselected. That is, in the embodiment of the present disclosure, a condition may be applied differently on the basis of the group to which the highest-ranking beam belongs; the first offset, the second offset, the period 1-1, and the period 2-1 described above may be provided via the system information; TreselectionRAT, which is used for cell reselection in LTE, is classified gradually as the period 1-1 and the period 2-1 on the basis of the neighboring beam group to which the highest-ranking beam belongs, and minimum ToS (Time of Stay), which is used to prevent repetitive cell reselection, is gradually defined to be the period 1-2 and the period 2-2, which are used for the cell reselection operation, reading on the claimed “wherein the relative offset and the parameter are configured by a network node in the wireless network; wherein the determining the number of high quality beams utilizes a first time period to determine whether a beam is a high quality beam, and wherein the first time period is defined as the minimum time duration that a beam reception level is above a threshold; wherein determining the number of high quality beams further utilizes a second time period, wherein the second time period is defined as the minimum time duration that a beam reception level is above a threshold so that it contributes different value to the cell rank than per the first time period,”(see paragraphs 286-288).
Kakishima et al. (US 2017/0006539 A1) show and disclose  the beam selection unit 130 may identify a predefined number of beams of higher reception power and select a beam having the maximum reception power in a cell including more of the identified beams reading on the claimed “determining, by a user equipment in a wireless network, a highest quality cell from a plurality of cells,” (see paragraph 40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641